                                                                 CLERK'S OFFICE U.S.DIST.COUFF
                                                                        AT R- OKE,VA
                                                                             FILED

                                                                        MAt 23 2218
               IN TH E U N ITED STATE S D IST RICT CO U RT

              FoRTHEHW
                     AR
                      ER
                       ST
                        IS
                         EORNKBD
                               UI
                                RSG
                                  TR
                                   DII
                                     C
                                     VTISO
                                         IO
                                          FN
                                           WRGINIAv
                                                  J
                                                  ,
                                                  ULj UDLEMCERK
H A RRY W O RW     AN ,

      Plaintiffy                           Case N o.5:17-cv-00108

V.
                                           By: M ichaelF.U rbansld
AX AT,TA COAT IN G SY STEM S,              ChiefUnited StatesDistrictJudge
      LLC,

      D efendant.

                          M E M O RAN D U M O PIN IO N


      PlaintiffHatryW ozkmanwasinjuredbyan electricshockreceivedwhile
installingaconveyorsystem atdefendantAxaltaCoatingSystems,LLC'SrfAxalta'')
facility in FrontRoyal,Virginia on O ctober21,2015.W orkm an contendsthathewas

shockedbecauseAxaltaimproperlywiredanexplosionproof(<fM 7'')plugtotheend
ofan extension cord supplied by him to ptovidepowerto W orkm an's stud w elder.

W hile therewaslittle dispute thattheelectdc shock stem m ed from a flaw in the

extension cord,Axalta contestswhetherW orlrm an proved thatthe shock stem m ed

from faultywiring oftheX'P plug asopposed to som e unknown inflrmitywith the

extension cord.A fter afour-day ttial,dueling experts,and m to ple opponuniéesto

hearW orkm an,ajuty found forW orkman and awardedhim $473,295.22plus
prejudgmentinterest.J.Civ.Action,ECF No.60.
       Thismatterisbeforethecourtôn Axalta'sRenewedM otion forludgmentasa
M atterofLaw and forN ew Trial,ECF N o.67.Testing conducted by Axalta
im m ediately aftetW orkm an wasshocked revealed an electticalfaultin the extension

cotd,som ewherebetween theX P plug wited by Axalta and therestofthecozd

supplied byW orkm an.W ozkm an'sexpertelectdcalengineer,ChatlesM aztorana,

testified thatheruled outotherproblem swith W orkm an'sextension cord becauseit

worked withoutflaw befoze and aftez the shock to W ozkm an on O ctober21,2015.

Axalta contendsthatM artorana'sopinion w asundetm iped becauseW orkm an could

notdefinitively establish thatthe extension cord ftmctioned properly afterthe

incident.A ssuch,A xaltaarguesthatthattheverdictlacked alegally sufficientbasis.

Axalta alternatively seeksa new trial,arguing thattheverdictwasagainstthegreat

weightpftheevidenceand wasbased on aflawedjuryinstruction.
       Although the evenm alwhereaboutsoftheextension cord w erenotestablished

wit.h certainty,thecourtconcludesthat,on balance,W orkm an presented substanéal

evidenceto supportthejury'sverdictthatAxaltawasresponsiblefottheelectdc
shock suffered by W orkm an.N oristhere any basisto grantthem odon fornew tdal.

Fozthereasonsdiscussed below,the courtwillD EN Y Axalta'sm otions.



       W orkm an wastasked with worldng on am etalconveyor system attheAxalta

paintplant.Because hiswork involved theuse ofa st'ud welder,Axaltarequired the

welderto be connected to apowersourcebym eansofan XP plug.Because ofthe

distanceofthe st'ud welderto tlaepowersotzrce,W ozkm an needed to usean

extension cord he bzoughtwith llim to Axalta.R-
                                              ichard Bittner,an Axalta electrician,

attached the pigtailed witeson them ale end ofW orkm an'sextension cord to an (K17
plug supplied by Axalta.A ssuch,A xalta'sliabilityttzrnson w hetherBittner'swiring

wasdonenegigently.Bitmerdemonstzated forthejuryhow hewired theXP plug,
and testified thatit wentfftogetherpretty effortlessly.'' BittnerTzialTest.,ECF N o.

76,at39.A fterthe XP plug wasattached to apowersotzrce,W orkm an received an

electric shock when he touched laisunpowezed st'ud w elder.W ozkm an collapsed and

wastaken by am bulance to the hospital.

       Afterthe incident,Axalta'sD avid W addellpetfotvned conductivitytesdng on

theextension cord with theX P plug attached.Thistesting zevealed conducévity

between ground and hotwiresin the extension cord,which w asTtnottheway it

should be.'' W addellTrialTest.,ECF N o 73,at9-10,17-20.Axalta em ployeesthen

tried to rem ove the XP plug from theextension cord,butthe X'P plug w ould not

unscrew in a norm alfashion.Vaziouswitnessestestified that,foran unexplained

zeason,theXP plug wasgalled,reqlliting itsdisassem bly by two m en using channel

lock pliers.Bitm erTrialTest.,ECF N o.76,at42-43.Thedestructivenafnpre ofthis

processwrenched open the XP plug,rrïaldng itim possible to deternaine the

configllraéon ofitsinternalwire connectioils.W addellTrialTest.,ECF N o.73,at13-

14.Significantly,atthispoint,therewasnoway to telliom looltingatthe
disassem bled XP plug whethetithad been cottectly wited.

       W orkm an teturned to Axaltg the nextday,butw astoo frailto com plete lzis

work.Rather,his associateloaded the stud welderand othertoolson W orkm an's

truck forhisreturn trip to lllinois.W orkm an did notinventoryllistoolswhen he left

Axalta,and did notlook to seewhetherhisextension cord w asretarned to itsstorage
compartm enton the stazd welder.U pon hisreturn from Axalta,W orkm an had the

stud welderexarnined byitsm anufactarer,N elson Stazd W elding,lnc.,which found

no problem with thewelderand itintegralpow ercord.

      Asto the extension cotd, although W orkm an did notsee the extension cord
                             .




when he leftAxalta,he believed thatitwasreturned to serdce and funcéoned

withoutincident. O n Hirectexahiinadon,W orkm an testified asfollows:

             Q.     After you did give the stazd welder back to the
             folks at N elson, did you reui te it to the designated
             powet cord that had been used befoze the O ctober 21,
             2015 accident?

             A . I believe so.The reason l say <fI believe so''is
             becausethatwould have been outin the shop;and when
             Ibroughtthe unitback,m y partnezim m ediately putthe
             fznitback into service.

             Q.     Did theextension cord go back in the samebed
             thatithad previously been stored in on thatm achine?

             A . It would had to have been used. W e had to
             actazally use the extension cord.

             Q.     W as it actazally used by you after October 21,
             2015,afteritcam eback from N elson?

                    W hen Iw asin the shop,yes,Iused it.

             Q.     And did itperfot'm asflawlessly asithad before
             the accident?

             A.     W ehad no prpblem with itwhatsoever.

                                 )N


             Q.     Since October of2015,have you used the stud
             welderwith those sam e extension cords?

             A.     D efmitely.


                                        4
                Q. Everhad anyproblemssincetheaccident?
                A.       N o,sir.

W orkm an TtialTest.,ECF N o.65,at19,88.

       U ncertainty aroseconcerning the extension cord when itdid notaccom pany

thestudwelderforinspectionin connecdonwith thiskwstzit.W orkman'spartner,
D ale Chapm an,twice sentextension cordsto theretained expertsforinspecdon,but

neitheronettzrned outto be the cord used on the day W orkm an wasshocked.A sof

the tzial,the extension cotd tem ained m issing.l

        O n cross-exanaination and when called by Axalta asan adversewitnessin its

case,W orkm an conceded thathecould notbe certain whethertheextension cord at

issuewasloaded onto histtuck the day afterhewasshocked,and thgtitw aspossible

thatitw asleftatA xalta. W orkm an testified:

                 Q.      You have no idea ifyou ever saw the extension
                 cord you broughtto theAxalta facility O ctober21,2015,
                 afterthe dateofthe occurrence;correct?

                         Correct.

                                          +


                 Q.      You neverreceived thatcord back,to thebestof
                 your knowledge;right?Y ou don'tknow one way or the
                 other.

                         Idon'tknow .

                 Q.      So you don'tknow whetheritwas everputback
                 in producdon eitherbecause you don'tktaow ifyou ever
                 received itback.

1N orwasthe X P plug çverexam ined by the retained expertsasittoo could notbe found.


                                                   5
A. I believed atthatfim e thatI did receive it.There
was no reason for m e to believe thatitwas notin theze
and I--

Q.    You haven'tseenitsince,haveyou?
A.    ldon'tknow.

Q     You don'tknow whetheroznotyousveeverused
itsince the date ofthe occurrence,do you?

A.     IbelieveIdid.
                        +


Q.    Sir,you'resaying,<(Ibelieveit.''Do you know it?
A.    It's--Idon'tbelieveit'sayes ozno answ er.

Q.    Do you know forafactthatthatcord wasplaced
into producdon foEowing the occurrence because you
saw it,used ityourself,etcetera;thatyou know it?

      lbelievethat'san im possible question.
                    +


TH E W ITN ESS: The cordsdo nothave num bers on
the,or anything like that.I don't-- I have a very,very
sm allshop.I've only got two em ployees.It's not like l
have rows and rows and tows of these cords.There's
fptzrunits.Thete'sfourextension cords.
                            +


Q.    Yourshop presently onlyhasthree cords.Oneis
rnissing;cotrect?

       Ibelieve.

Q.    You don'tknow which cord ismissing orwhen
thatfotuth cordw entnnissing;cortect?
                    Correct.

                                     #


             Q.     W e don'tlcnow ifthecord waseverreturned to
             you,w hich would lead to the conclusion we don'tknow
             if it was ever placed back in pzoduction because it's
             tnissing;right?

             A.    Yes.


W orkm an TrialTest.,ECF N o.65,at92;ECF N o.66 at3-6.,19,88.

      W orkm an wrapped up llistrialtestim onywith hisbeliefthathe took hom ethe

extension cord from theAxaltaplantand thatitworked fine afterwards.W hen asked

why he held thisbelief,W orkm an teséhed:

                    W hy do you believethat,M .
                                              r.W orkm an?

             A. I had no reason not to believe it. It's
             everything wasloaded up in --Ibelieved it.Ibelieved it
             atthe tim e,yes.Everything 1 took there,1 cam e hom e
             with;and it was later deternnined I had left som e very
             im portant tools there, they were nice enough to send
             them back a coupleweekslater.
                                 s          )N


             Q.     Mr.W orkman,the question is,after'the accident
             occurred,do you --clid you or,to yourknow ledge,any
             of your em ployees ever have a problem with the stazd
             w elder,the integralcord attached to the st'ud welder or
             the extension cord that you brought hom e wit.h your
             from Axalta on ...O ctober22,2015?

             A . W e had no problem s with it whatsoever, and
             Please rem em ber that there's only two people.There's
             only two possibilities that could evet do that.It would
             eitherbe m yselfor my partner,and m y partner doesnot
              o on theroad.



                                         7
W otkm an TrialTest.,ECF N o.66,at24,28.

      CharlesM artorana,W orkm an'sexpertelectricalengineer,pinpointed the

source ofthe shock astheX'
                         P plug he opined had been nliswired byAxalta.Because

M artozana could notexanaine the missing extension cord,he elim inated the cord as

thesotltceoftheshockbecauseffgtlheextension cozd thatlived insideofMr.
W orkm an'sw elderfuncdoned properly priorto theincidentand aftertheincident.''

M artoranaTrialTest.,ECF N o.75,at35.M artorana based llisopinion in parton the

factthatW orkm an told lnim thatthecord wasavailable afterthe occurrenceand

continued to funcéon.M ortoranastated thatitwasnewsto him ifthatwasnottrue.



                                        II.

      Rule50$)oftheFederalRulesofCivilProcedureallowsthepartiestorenew
amotion forjudgmentasamatteroflaw madeunderRule50(a)following ajuty
verdictandjudgment.A districtcourtshouldgrantaRule50$)motiononlyifthe
courtf<detetmines,withoutweighing the evidence orconsidering the credibility oftlle

witnesses,thatsubstanéalevidencedoesnotsupportthejury'shndings.''S.Atl.Ltd.
P'shi ofTenn.L.P.v.lkiese,284F.3d 518,532 (4th Cir.2002)(quoting Konkelv.
Bob EvansFarms,Inc.,165F.3d 275,279(4th Cir.1999)).lntulingon themotion,
the courtm ustview the evidence and draw allreasonableinfetencesin thelightm ost

favorable to the nonm oving party.Lack v.W al-M artStores,Inc.,240 F.3d 255,259

(4th Cir.2001).Thec6urtmaynotsubsdtuteitsjudgmentforthatofthejuryand
mustupholdthevezdictifthereisevidenceuponwlnich areasonablejurycould


                                         8
                                                 1
return averdictin favorofthe nonm oving party.Pricev.City ofCharlotte,93 F.3d

1241,1249-50(4thCir.1996).
      Atthe sam e tim e while acourtisfrcom pelled to accozd theutm ostrespectto

juryverclictsandtreadgingetlyinreviewingthem,gitisjnotartzbberstamp convened
merelytoendozsetheconclusionsofthejuty,butrathetghasladutytorevetsethe
juryverdictsiftheevidencecannotsupportit.77ld.at1250 (irtteznalcitaéons
onnitted).Kç-f'
              hequestion on amotion forjudgmentasamatteroflaw isthusnot
whetherthe plaintiffpreviously satisfied som elooseproxy,butratherwhetherthe

trialrecordevincesatlegallysuffkientevidentiarybasisforazeasonablejurf'tohave
reached itsverdict.Fed.R.CiV.P.50(a)(1);Clinev.W al-M artStores,lnc.,144 F.3d
294,301(4th Cit.1998).W hete,ashere,causation isdisposidve,thepropertestisof
Kffprobabiliy 'Tzeasonableprobabilits'Tsubstantiplprobability'ratlx rthan m ere

fpossibility.'''Lovelacev.Sherwin-W illiamsCo.,681F.2d 240,242 (4th Cir.1982).
Tlnislevelofproofisreqlpited to avoid the Ttspecialdangerthatin a m atterso

generallyincapableofcertainproofjuty decision willbeon thebasisofsheer
speculation,ultim ately épped,in view oftheim possibilityofchoosing rationally

between m ere fpossibilities,'byimperrnissible butundçrstandable resoztto such

factorssuch assym pathy and the like.''Id.

       Axaltacentersitsattack on thejuryverdicton W otkman'sfailuretonzleouta
defectin thernissing extension cozd asthe sourceofthe shock.To be sure,

W orkm an did notinventoryhiseqttipm entupon leavingA xalta and testihed thathe

could notbe certain thatthe extensiod cord wastherewhen heleft.ButW orkm an



                                          9
    testified overand overagain thathebelieved,from the sm allnature ofhisshop and

    tlzeircondnued operation overensuing m onths,thatthe sttzd welderand associated

    extension cord waspresentandfunctioned justasbefoze.ln orderto creditAxalta's
    position atthisstage,thecourtw ould have to disregard W orkm an'stestim ony and

    instead view the evidencein the lightm ostfavorable to Axalta.Theissueofwhether

    theextension cord rettzrned from Axalta and operated withoutincidentt'urnsentitely

    on thecredibilityofW orkm an'stesfim ony.Even though W orkm an did notinventory

    histoolswhen laistruck leftAxaltaand could notlatezproducethe extension cord

    forinspection,thequestion whethezthe extension cord wasreturned and continued

    toworkwasprobedoverandoverbycounselandthejuryhadampleopportunityto
    assessW orkm an'scredibilityon thisissue.Credibility detezfninationsare

    quintessentiallytheprovinceofthejury.SeeConnerv.Schrader-Brid e ortInt'l
.
    Inc.,227F.3d179,199-200(4thCk.2000).Thecourtwillnotdisturbthejury's
    determinaéon thatW orkm an'stestim ony wascredible.

          Axalta'sfocuson W orkm an'sfailure to establish w it.h certainty thatthe

    extension cozd wasloaded on histruck afterbeing shocked also ignorestheother

    evidencesupporting thejuc verdictin tlliscase.First,itwasuncontrovezted that
    therewere rïo problem swith any ofW ozkm an'sequipm ent,inclucling the extension

    cord,before the XP plug w asattached.Second,Axalta'sW addelltestihed thatafter

    W orkm an w asshocked,theextension cord failed aconducdvity test,indicating that

    oneofitshotwireswasim properly connected to aground wire.Third,whileBittner

    testified thatheconnected the extension cord to the XP plug ffeffortlesslp''m uldple



                                             10
AtlasFoodS s.andServs.lnc.v.CraneNat.Vendots Inc.,99F.3d587,594(4th
Cir.1996);Clinev.W al-M attStores,lnc.,144 F.3d at301.
      To theextentthatAxalta'sm otion fornew trialisprernised on the sufficiency

ofthe evidence surrounding the extension cozd,itisD EN IE D fotthe sam e reasons

astheRule50motion.Thejuryhadampleopportunitytoassessthecredibilityof
W orkm an'stestim ony that,whilehe could notbecertain,hebelieved the extension

cord in queséon wasused withoutincidentafterhewasshocked atAxalta.ln

addition,otherevidencesupported thejury'sverdict.Theevidencewasundisputed
thatthe extension cord ftm ctioned properlypriorto W orkm an being shocked.

W addelrstesHm ony thata hotwirew asconnected to a ground wirewhen the cord

w astested im m ediately aftertheshock also wasundisputed.Bittner'stestim ony that

heconnected the extension cord to the XP plug effortlessly and cotrectly was

Underrnined bythefactthatittook two workerswith channellockpiierstowrench it
apartafterW orkm an w asshocked.Given these facts,even though theopetation of

theextension cord afterW orkman leftAxaltawassubjecttomuch disagreementand
debate attrial,itcannotbe m aintained thattheverdictwasagainsttheclearweightof

theevidenceorresultedinamiscarriageofjustice.
       Finally,Axaltacllimsthatitisentitledto anew ttialbased on aflawedjury
instruction.Thejuryinstructions,asawhole,mustffadequa
                                                    'telyinform g)thejuryof
thecontrolling legalprincipleswithoutnaisleading ozconfusing thejuty to the
prejudiceoftheobjecdngparty.''S ellv.McDaniel,824 F.2d 1380,1395 (4th Cir.
1987).ErzoneousjuryinstructionsfTwillmandatereversalofajudgmentonlyifthe
witnessestesdfied thatitcould notbeunsctewed notm ally.Rathetittook two

wotketsw1t11channellock pliersto wtench apatttheX P plug such thatthe

configtzraéon oftheinternalwire connectionscould notbe deterrnined thereafter.

Although no one could saywhy theX P plug could notbe disassem bled norm ally,

giventlaedifficuléesencountezedindisconnecdngtheM 7pluginthiscase,thejury
w ascertainly free to discountBittner'stestim ony thatitwenttogethereffortlessly and

m ake thereasonableinferencethatithad been connected im properly.

       Because thereissubstantialevidence,directand circum stanéal,to supportthe

jury'sverdict,Axalta'srenewedmoéonforjudgmentasamattetoflaw mustbe
D E N IE D .

                                        111.

       Alternatively,Axalta seeksa new trial.Thegrantordenialofa m odon fora

new tdalisentrusted to and am atterrestingin the sound cliscretion ofthe district

cotzrt.W adsworthv.Clindon,846F.2d265,266(4thCir.1988)(citingO1d
DolninionStevedorin Cor .v.PolskieLinieOceaniczne,386F.2d193(4thCit.
1967)).Themotion maybegtanted,ffafterajurytrial,foranyreason forwhich anew
trialhasheretoforebeen granted in an action at1aw in federalcokzrt.''Fed.R.Civ.P.,

59(a)(1)(A).TheUnitedStatesCourtofAppealsfortheFourth Circtzit'slistof
acceptablegroundsforwhich a courtm ay exerciseitsdiscredon to gzantanew ttial

includes:T<(1)theverclictisagainsttheclearweightoftheevidence,or(2)isbased
upon evidencewllichisfalse,or(3)willresultin amiscarriageofjusdce,even though
thezem ay be substandalevidencewhich w ould preventthe direction ofaverdict.''
errorisdetetminedtohavebeenprejudicial,basedonateview ofthetecotdasa
whole.''W ellin tonv.Daniels,717F.2d 932,938 (4th Cit.1983).
      Axaltacom plainsofa singleinstruction,wlnich surnm arized W orkm an's

allegationsasfollows:

      ln this case, plaintiff H arry W orkm an raises a single clnim against
      defendant A xalta Coating System s, LLC: the defendant negligently
      connected the plaindff'ssttzd welderto thepow ersupply.

Finallurylnstructipnstdyurylnstructions'),ECF No.57,at17.
      Axaltaobjectsto thisinstrucéon,clnimingthat<fgtqheonlyevidencepresented
attrialby Plaindffconcerned whetherM t.Bittnerproperly connected Plaintiff's

extension cordto an explosion proofplup''M em.in Supp.ofRenewed M ot.forJ.
asaMatterofLaw,ECF No.67-1,at10.Axaltaconcludesthatffgtjheinstruction
                           ,
                                                 '




substanéallyenlarged Defendant'sduty,allowingthejuryto concludethatAxaltawas
notm erelyresponsible/ortheconnecéonitmade...butalsozesponsiblefor

checkingallconnecéonsbetween Plaintiff'swelderand thepowersoutce.'?Li at4.

      Thejuryinstruction complained ofbyAxaltasimplyrecitesW orkman's
allegation ofnegligence.Thisinstrucéon wasconsistentwith W otkm an'sAm ended

Complaint,whereheclaimed thatffgdlefendantAxaltaanditsemployeeswere
negligentin them annerin which the stud welderwasconnected to electricalpower,

specifically by m aking im properelectticalconnections,and by allowing thest'ud

welderto becom e enetgized so thatitposed an urlreasonable dangerto anyone who

mkhttouch it,includingplaintiff....77Amended Complznt,ECF No.16,at!(21.
Also,thiswasthesameinstrucdongiveninthepreliminatyinsttucéonstothejury,to
whichW orltman didnotobject.
       Regardless,itisinconceivablethattlùssinglejuryinsttuction could causethe
juryto concludethatAxaltawasresponsibleforany failuteofW otkman'sequipment
otforW ozkm an'sown negligence.Thezew asno disputein thefactspresented attrial

thatthetewasno electticalptoblem w ith eitherthe st'ud w eldetand itsintegtalpow et

cord otwith Axalta'sprovision ofpowerto theoutleton theplantfloot.Theentire

issuein the case surrounded the extension cord supplied by W orkm an connecting the

powersourcettheoutleton theplantfloor)to theintegralcord on thestudwelder.
Axalta'sonly rolewith regazd to thatextension cord wastheconnection oftheI
                                                                         Xl7

plug,which W orkm an atgued wasflawed based on W addell'stesting ofthecord after

W orkm an wasshocked.A ttrial,A xaltaargued thatW orkm an could notproveby

preponderance oftheevidence thatthe shock tesulted from a miswited M 3plug,as

opposed to an underrated ordegraded extension cord orW orkm an'sconttibutory

negligence.Astheevidence suzrounclingA xalta'srolein the connection ofthe stud

w elderto the powersource centered on Bittner'sconnection oftlae extension cord to

the X'
     P plug,thereisno likelihood thattllisinstrucéon restatingW orkm an's

allegation ofnegligenceconfusedthejuryorimpetmissiblyexpanded thescopeof
Axalta'spotentialliability.

       lndeed,thejurywasinstructed thatthemerehappening oftheaccidentdid
notendtleW orkenan t6 recoverand wasfully charged on theissueofcontributory

negligence.Each side focused theirevidenceand argum enton the extension cord,
W ozkm an asserting thatthe evidence showed theXP plug wasm iswired,and Axalta

focusing on potent/lhazardsposedbypossibledegradadon ofthecotd itselforan
unspecified problem with the fem aleplug on the othetend.G iven the entirety ofthe

instructionsand the evidence in tlziscase,Axalta'sclnim thatitsliabilitywas

im perm issibly broadened by thestatem entofW ozlçm an'sallegation in tizisinstlnpcdon

isunfounded.Taken asaw hole,and consideted in the contextoftheevidencein this

case,thechallengedinstruction presentedno confusion to thejurynorposed any
prejudicetoAxalta.Thecourtcannotconcludethatthisinsttazctionresultedina
miscarriageofjusticejusdfyinganew trial.
                                          111.

       In sum ,thecourtconcludesthatsubstantialevidenceexisted supporting the

jurfsverdict,thattheverdictwasnotagainsttheclearweightoftheevidence,and
thattheverclictin thiscasedoesnotrepresentarniscarriageofjustice.Assuch,
Axalta'sRenewedMotion forludgmentasaM atterofLaw and foraNew Trial,ECF
N o.67sisD EN IED .



                                           Entered:M ay 3,2019

                                       #/        w'r/ve/ .                    , '
                                      '    M ichaelF.Urbà         '
                                           CltiefUnite
                                                   .     .
                                                             gtesDisttictludge
                                                              .
                                                                                 '
